Citation Nr: 1026970	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  06-22 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for the orthopedic 
manifestations of a service-connected low back disability, 
currently rated as 40 percent disabling.

2.  Entitlement to an initial increased rating for the 
neurological manifestations of a service-connected low back 
disability, currently rated as 20 percent disabling.

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1955 to May 1963.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied entitlement to a 
TDIU rating.  In February 2009, the Board remanded the TDIU claim 
for additional development. 

In April 2010, the Veteran submitted additional evidence in 
support of his appeal directly to the Board, accompanied by a 
waiver of RO consideration.  Nevertheless, in view of the action 
taken below, initial consideration of that evidence by the RO 
should be undertaken.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

While the Board sincerely regrets the additional delay in this 
appeal, due process considerations require such action.

The Board issued a February 2009 decision denying the Veteran's 
appeals of the claims for increased ratings for the orthopedic 
and neurological manifestations of his low back disability and 
remanding his claim for a TDIU rating.  Nevertheless, the 
orthopedic and neurological rating claims were again addressed in 
an April 2010 supplemental statement of the case, although the RO 
had not otherwise adjudicated those two issues subsequent to the 
February 2009 Board denial.  Thereafter, the Veteran, through his 
representative, submitted a June 2010 written statement 
disagreeing with the denial of his orthopedic and neurological 
claims as set forth in the supplemental statement of the case.

The Board's February 2009 denial of the Veteran's orthopedic and 
neurological increased rating claims was a final action on those 
issues.  Therefore, the April 2010 supplemental statement of the 
case represents a new adjudication and denial of those Veteran's 
claims.  In essence, that supplemental statement of the case 
fulfills the same purpose as a new rating decision.  The Board 
also considers the June 2010 statement from the Veteran's 
representative to be a timely notice of disagreement with the 
RO's most recent denial.  38 C.F.R. § 19.26 (2009).

Where a timely notice of disagreement has been filed with regard 
to an issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Accordingly, the Board finds that the RO should issue a 
new statement of the case, readjudicating the orthopedic and 
neurological claims, which takes into account the new evidence 
the Veteran has submitted and all other pertinent evidence of 
record.

Finally, with respect to the Veteran's claim for a TDIU rating, 
the Board finds that this claim is inextricably intertwined with 
his pending claims for increased ratings for the orthopedic and 
neurological manifestations of his low back disability.  The TDIU 
claim cannot be reviewed while the pending claims for increased 
ratings remain unresolved.  The appropriate remedy where pending 
claims are inextricably intertwined with a claim currently on 
appeal is to remand the claim on appeal pending the adjudication 
of the inextricably intertwined claims.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested. 

1.  Issue a statement of the case which 
addresses the issues of entitlement to 
increased ratings for the orthopedic and 
neurological manifestations of the 
Veteran's low back disability.  That 
statement of the case should inform the 
Veteran of his appeal rights and allow the 
appropriate time for response.

2.  Then, readjudicate the claim for a 
TDIU.  If the decision remains adverse to 
the Veteran, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



